Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s After Final response filed on 05/10/2021 incorporates previously indicated allowable subject matter into the independent claims, thus overcoming the previously presented 102 rejection and the Double Patenting rejection and placing the application in condition for allowance. As such, the After Final response filed on 05/10/2021 has been entered and a notice of allowability is being issued. 

Allowable Subject Matter
Claims 2-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are Bean (GB 1,021,335), Pool (US 2,970,805) and Artru (FR 2 809 466) each teaching various examples of rotary plug valves with groove that carries a seal similar to applicant’s invention. Notice that while seal retention means are taught in these references, these retentions means are different as compared to those as claimed. As such, absent persuasive evidence, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the retaining features/structures (480/146, 566/532, 562/534, 890/840) that aid in retaining the seal (130) within a groove (108, 112) of a rotary valve plug (62) in combination with all the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753